USDC SDNY
Case 1:18-cv- OF yt ENE ARSEE Ee ted 06/27/19 Pagscibnginkr ELECTRONICALLY
A
by Sod tame

wy

Mile FILED
THE WEITZ LAW FIRM. P.A, DATE LED, G[27 [2ST

18.0. ,
Aventura, Florida 33160
June 27, 2019

VIA CM/ECE
Honorable Andrew L. Carter, Jr.

United States District Court
Southern District of New York
500 Pearl Street - Courtroom 14D
New York, NY 10007

Re: Velasquez v. Join Us HK, LLC, d/b/a Hold Fast kitchen and Spirits, et al.
Case Number: 1:18-cv-10217-ALC

Dear Judge Carter:

Pursuant to the Order to Show Cause [D.E. 9], dated April 25, 2019, whereby Plaintiff is to show
cause why this action should not be dismissed for failure to prosecute, for failure to move for default
judgment, and pursuant to the May 28, 2019 Order granting Letter Motion for Extension of Time to
File Response [D.E. 10], counsel for Plaintiff states the following:

Plaintiffs counsel submits that he initiated correpondence with a courtesy copy of the Complaint
and Summons, to the subject facility by courier service and by Federal Express, to the individual
defendant addresses last month, in an attempt to solicit a response to Plaintiff's Complaint in this matter.
Today, again, Plaintiff's counsel initiated delivery of a copy of the Complaint and Summons, along with
the Order Show Cause [D.E. 9], by Federal Express and by courier service to the subject facility and to
the inidividual corportions.

As a reponse is expected and as the undersigned awaits a response, Plaintiff's attorney, therefore,
requests an extension of time of 30 days, until the end of July, for defendants to appear and for Plaintiff
file its response for the Order to Show Cause why this action should not be dismissed, and therein, permit
time for defendants to make their appearance in this matter.

This Court may wish to take notice that this is the second request for extension of time with regard
to the said Order to Show Cause. Thank you for your attention to this request.

Sincerely,

__ By: /S/B. Bradley Weitz
_B. Bradley Weitz, Esq. (BW9365)

 
  

 

- 4... THE WEITZ LAW FIRM, P.A.
sO ORDERED: Attorney for Plaintiff
%, (Ciny Bank of America Building
5 Biscayne Blvd., Suite 214
HON. ANDREW L. CARTER, JR. JARs Bis Florida 33160
UNITED STATES DISTRICT JUDGE ' - Telephone: (305) 949-7777
Tone 77, 014 Facsimile: (305) 704-3877

Email: bbw@weitzfirm.com

 
